Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-10, 12-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite, as it states the separation between the first silicon nitride layer and the silver layer is 0.1 to 13 nm; however, given that the claim also requires the presence is a crystallized zinc oxide layer between the first silicon nitride layer and the silver layer, and given that the crystallized zinc oxide layer is 1.0 to 8.0 nm, the separation should be at least 1.0 nm (as opposed to 0.1 nm).  For prior art rejections below, the minimal separation is considered to be 1.0 nm.
As claims 2, 8-10, 12-16, 19, and 20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issues in claim 1, claims 2, 8-10, 12-16, 19, and 20 are also held to be rejected.

Claim 9 has a further issue of indefiniteness, as it is not clear if it requires each zinc-based metallic layer to contain at least 20 mass% Zn or if it requires only one of the possibly many zinc-based metallic layers to contain at least 20 mass% Zn.  For prior art rejection below, it is presumed that only one zinc-based metallic layer needs to have such a composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9-10, 12,13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0311389 A1 (“Roquiny”) per se or Roquiny in view of WO 2016/121752 A1 (referenced below using its counterpart English-language publication AU 2016/213183 B2, “Katayama”).
Considering claims 1, 2, 10, 14, and 15, Roquiny discloses a glass substrate having deposited thereupon a low-emissivity coating, the coating comprising:
a first (multilayered) dielectric coating;
a silver-based functional layer;
an absorbent layer, selected from, inter alia, NiCr;
a sacrificial metal layer, selected from, inter alia, Zn; and
an outer (multilayered) dielectric layer (Roquiny ¶ 0034-36 and ¶ 0040-0045).
Roquiny is analogous, as it is from the same field of endeavor as that of the instant application (low-emissivity coatings).
Roquiny discloses that the first dielectric coating can be multilayered, with the layer most proximal to the glass substrate being Si3N4 and the layer most proximal to the silver layer made of Al-doped ZnO (id. ¶ 0020 and various examples), with the Al-doped ZnO having thickness of 6-15 nm, which overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  It is hereby noted that person having ordinary skill in the art in the field of low emissivity coatings would understand such doped ZnO layers placed underneath a silver layer to be a crystalline layer, as such a crystalline doped ZnO layer improves crystallinity of the silver layer deposited immediately thereupon (see e.g. Katayama or U.S. 2014/0186598 A1).  Thus, Roquiny meets the respective limitations of the first three recited layers.
Roquiny discloses that the absorbent layer of NiCr has a thickness of 0.4 to 5 nm (Roquiny ¶ 0035), which falls within the range of claim 1 and overlaps the range of claim 2.  As Zn is one of only eight elements disclosed for the sacrificial metal layer, its selection is deemed obvious.  The outer dielectric layer of Roquiny may also be multilayered, and there are express embodiments having a lower Al-doped ZnO layer (of 7 nm) followed by an outermost Si3N4 layer.  As such, the layers above the silver-based functional layer map onto the respective limitations of the from the NiCr-based layer and upwards.  Although Roquiny does not express state that this upper Al-doped ZnO layer is crystalline, making such a layer crystalline for the purpose homogenizing and densifying a silver layer located underneath is known, as taught in ¶ 0080 of Katayama, and it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to make the Al-doped ZnO layer of the outer dielectric layer crystalline for this reason.  Alternatively, as the claims are recited using open transitional phrase, an Al-doped ZnO layer located above a lower silver-based functional layer but below an upper silver-based functional layer would also read on the claimed second crystallized zinc oxide layer, and such layers are known to be crystalline for the reasons mentioned in the preceding paragraph of this rejection.
Under either mapping of Roquiny, claims 1 and 2 are rendered obvious.
Considering claim 8, the various sacrificial metal layers have thickness of ~2 to 6 nm (Roquiny Table 1), which falls within the claimed range.
Considering claim 9, as the sacrificial layer is based primarily of Zn, the limitation of this claim is considered met.
Considering claims 12, 13, 19, and 20, Roquiny discloses that the disclosed coated glass substrate may be subjected to heat treatment of 690 °C. 
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roquiny per se or Roquiny in view of WO 2016/121752 A1 (referenced below using its counterpart English-language publication AU 2016/213183 B2, “Katayama”), and further in view of WO 2016/135417 A1 (referenced below using its counterpart English-language publication U.S. 2018/0029930 A1 “Lorenzzi”).
Considering claim 16, neither Roquiny nor Katayama discloses the presence of a blocking underlayer located underneath a layer of silver.  However, in the art of low-emissivity coatings, the provision of a blocking layer (of NiCr) below and above a layer of silver is well-known, as taught in Lorenzzi.  It is clear from that the layer structure of Lorenzzi is substantially similar to that of Roquiny, thereby giving person having ordinary skill in the art reasonable expectation of success that the teachings of Lorenzzi could be applied to the low-emissivity coating of Roquiny (see e.g. Lorenzzi ¶ 0068-0084).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a NiCr blocking layer under the silver-based layer of Roquiny, as doing so improves stability of the silver-based layer during heat treatment (id. ¶ 0068).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9, 12, 14, and 16 of copending Application No. 17/291,890 (reference application) in view of Katayama.  Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims of the ‘890 application requires the presence of a NiCr underblocker/ Ag/ NiCr overblocker/ metallic Zn, wherein the Ag layer is located between two sandwiching dielectric coatings, each of which containing a layer of silicon nitride, and wherein a crystalline zinc oxide layer is located beneath the Ag layer.  Although presence of a crystalline zinc oxide layer in the dielectric coating above the Ag layer is not recited, the inclusion of such a layer is obvious in view of Katayama.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3-20 of copending Application No. 17/291,912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘912 application requires the presence of a zinc-based metallic layer separated from the silver-based layer by no more than 15 nm; and claims 5 and 16 of the ‘912 application requires the presence of a under blocker and an over blocker of NiCr.  Claim 11 of the ‘912 application further requires the presence of silicon nitride within each dielectric coating that sandwiches the Ag layer.  Although presence of a respective crystalline zinc oxide layer in each dielectric coating is not recited, the inclusion of such a layer is obvious in view of Katayama
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1-20 (pg. 5 ¶ 4+ of response filed on 3 August 2022, henceforth “Response”) have been fully considered.  In view of amendment(s) to claim 1, the 35 U.S.C. 112(b) rejection of claims 1-20 has been withdrawn.
Applicant’s arguments with respect to the objection of claims 1 and 11 (pg. 5 ¶ 8+ of Response) have been fully considered.  In view of amendments to claim 1 and cancellation of claim 11, the objection of claims 1 and 11 has been withdrawn.
Applicant’s arguments with respect to all prior art rejections relying upon at least Suzuki (pg. 6 ¶ 3+ of Response) have been fully considered.  In view of amendments to claim 1, all prior art rejections relying upon at least Suzuki have been withdrawn.  New grounds of rejection have been set forth above
Applicant's arguments with respect to all double patenting rejections (pg. 9 ¶ 8+ of Response) have been fully considered.  In view of amendments to claim 1, all double patenting rejections as previously set forth have been withdrawn.  New double patenting rejections have been set forth above, respectively over the same applications as previously identified, but with the reference Katayama used to address deficiencies in the claims per se.
Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781